Laughlin, J. (concurring):
I agree with Mr. Justice .McLaughlin that the notice was insufficient to warrant a recovery under the Employers’ Liability-Act. On the facts developed upon the trial the only theory upon which the defendant could be held liable would be that its superintendent'was guilty of negligence with respect to directing or overseeing the work of putting the casting in place. Of course if the “ cause ” required to be stated in such a notice is the immediate or physical cause of the injuries, then the notice would be sufficient, and the statement therein with respect to the negligence of the defendant and of its ' superintendent would not be required and might be deemed surplusage. The Legislature has only required that one cause shall be stated, and the question is what is the cause which is required to be stated. I am of opinion that it is the negligent cause and not the physical cause of the injury. If this be not so, then- a notice that at a particular place and on a particular day and at a particular hour an employee, while working at his bench, was injured by the fall of a timber, or beam upon him, would answer the requirements of the statute. That would in no manner point out to the employer the ground upon which it was claimed that he was at fault, and accord*238ing to the decision of this court in Ortolano v. Degnon Contracting Co. (120 App. Div. 59), and of the' Court of Appeals in Finnigan v. N. Y. Contracting Co. (194 N. Y. 244), this is required. It is not sufficient to state generally as the cause that the defendant was negligent or that its superintendent was negligent; but the particular negligence must, I think, be pointed out briefly and in general terms, and then if it appears upon the trial that there was a mistake inadvertently made in the notice which did not'mislead the employer, the notice will still be good by virtue of the express terms of the statute. ■ (Employers’ Liability Act [Laws of 1902, chap. 600], § 2; Finnigan v. N. Y. Contracting Co., supra.) It is significant, I think, as bearing" on the construction of the statute that the nature or extent of the ^injuries is not required to be stated. The Legislature appears to have assumed that if the time and place are . given the master is then in a position to ascertain whether the accident occurred and the determination of that question would in ■ most, if not in all instances, reveal the instrumentality by which the injuries .were inflicted; but would not necessarily disclose the actionable cause which it was intended should be stated in the notice.
Judgment and order reversed, new trial ordered, costs to appellan t to abide event.